Citation Nr: 0025570	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a 
low back condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from August 1959 to 
August 1952.  

This appeal arises from a November 1998 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On appeal the veteran has raised the issue of entitlement to 
service connection for an ulcer disorder secondary to pain 
medication taken for his low back disability.  This claim is 
well grounded in light of Dr. Claterbaugh's September 1998 
statement.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration following 
the adjudication of the issue remanded below.  


FINDINGS OF FACT

1.  Service connection for lumbar disc disease was denied the 
Board of Veterans' Appeals (Board) in January 1976.  

2.  Evidence received since the Board's January 1976 decision 
is new and probative of the issue at hand, and of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1976 Board decision 
is new and material; the veteran's claim of entitlement to 
service connection for a low back disorder is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was denied for back strain by rating 
decision of June 1953.  He was notified of the denial in a 
letter from the RO that month, and a timely appeal was not 
filed and the decision became final.  

In a January 1976, the Board found that it did not appear 
that the RO notified the veteran in June 1953 of the denial 
of service connection for a low back condition.  Hence, the 
Board adjudicated the claim received in May 1975 on a de novo 
basis.  

Although the RO denied the issue of service connection for 
chronic back strain in 1953, and the Board denied the issue 
of lumbar disc disease in 1976, and the lumbar disc disease 
issue presently on appeal was denied by the RO in 1998, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that notwithstanding the nomenclature and varied 
etiology attributed to a disability, the veteran's condition, 
by any name, remains the same, and it is "inextricably 
intertwined" with his previous claim.  Ashford v. Brown, 10 
Vet. App. 120 (1997).  Therefore, this is not a new claim but 
is a claim to reopen the issue of entitlement to service 
connection.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id. at 218.

In this case, the evidence available to the Board in 1976 
included service medical records which noted a history of 
preservice low back surgery, the redevelopment of pain in 
1951 after lifting heavy pieces of a gun, and at least one 
opinion of in-service aggravation of a preexisting back 
disorder.  The record also included VA and private medical 
evidence, and numerous diagnoses pertaining to the low back 
including postoperative residuals of lumbar disc disease, 
lumbar root syndrome, and a markedly restricted range of 
motion.

Since then numerous documents have been submitted, however, 
the Board need only consider one as it is outcome 
determinative.  In this specific regard, in September 1998, 
Raymond Claterbaugh, M.D., reported that he had treated the 
veteran for twenty years, and that the appellant's problem 
began in 1951 after sustaining a back injury subsequent to 
lifting heavy metal pieces of a gun.  Dr. Claterbaugh further 
stated the appellant suffered from chronic severe back pain 
which resulted from an injury in 1951, and that this opinion 
was based on facts obtained from service medical records.

Dr. Claterbaugh's statement is new and material.  Simply put, 
it was not available to the Board in 1976, and it directly 
links a current back disorder to the appellant's military 
service.  As such, the Board finds that this evidence is 
sufficient to both reopen the appellant's claim, and to 
declare the claim well grounded.  38 U.S.C.A. § 5107 (West 
1991).



ORDER

The veteran has submitted new and material evidence and his 
claim of entitlement to service connection for a low back 
disorder is reopened.  The claim of entitlement to service 
connection for a low back disorder is well grounded. 


REMAND

After reopening the claim and finding it well grounded, the 
Board must determine whether the duty to assist has been 
fulfilled before reaching the merits of the claim.  Elkins.  
Alas, the Board finds that further development remains in 
order.

In this respect a review of the record shows that while Dr. 
Claterbaugh reports treating the appellant for 20 years, no 
attempt has been made to obtain any of those medical records.  
This should be done.  

Additionally, the Board concludes that in light of Dr. 
Claterbaugh's statement that the appellant should be examined 
by a VA orthopedist to determine whether there is any 
relationship between his current back disorder and his 
military service.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify each and every 
health care provider from whom he has 
received medical care for a back disorder 
since 1976.  The RO should then, after 
obtaining any necessary release(s) from 
the veteran, attempt to secure all 
pertinent medical records, to include 
specifically those from Dr. Claterbaugh.  
All attempts to secure this evidence must 
be fully documented in the claims file.  
If any document specifically identified 
by the appellant cannot be secured that 
fact should be documented in the claims 
folder.

2.  After adding any records received to 
the claims folder, the appellant should 
be scheduled for a VA examination of his 
lumbar spine to be conducted by an 
orthopedist.  The veteran's claims 
folder, to include this remand, his 
service medical and in-service 
hospitalization records, (which include 
at least one June 1951 opinion of in-
service aggravation), must be carefully 
reviewed by the examiner prior to and 
after conducting the requested 
examination.  Following the examination 
the examiner must offer an opinion on 
each of the following questions:

a)  Does the veteran have a current 
low back disorder?  If so, what is 
that diagnosis?

b)  Is it at least as likely as not 
that the veteran incurred the 
diagnosed disorder during the 
appellant's military service?  If 
so, why?  If not, why not?

c)  Is it at least as likely as not 
that the veteran aggravated a 
preexisting back disorder during his 
military service?  If so, why?  If 
not, why not?

A complete written rationale must 
accompany each opinion offered.  The 
examination report should be typed.  The 
appellant should be given adequate notice 
of this examination, to include advising 
him of the consequences for failing to 
report for the examination.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

If the benefit sought on appeal remains denied the veteran 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  The 
appellant need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


